Case 1:19-mj-00139-SKC Document 67 Filed 09/03/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge S. Kato Crews

Criminal Action: 19-mj-00139-SKC-3                     Date: September 3, 2019
Courtroom Deputy: Amanda Montoya                       FTR – Reporter Deck-Courtroom C-201
Interpreter: Ellen Klaver                              Probation: Kyla Hamilton

 Parties:                                                     Counsel:

 USA,                                                         Rajiv Mohan

      Plaintiff,

 v.

 AMILCAR ENRIQUE AGUILAR-HERNANDEZ,                           Jennifer Beck

      Defendant.


                                     COURTROOM MINUTES

HEARING: SENTENCING
Court in session: 03:35 p.m.
Court calls case. Appearances of counsel.

Interpreter sworn.

Defendant is present in custody.

Argument given on sentencing.

Statement by defendant.

3:51 p.m.          COURT IN RECESS
4:07 p.m.          COURT IN SESSION

ORDERED: Defendant shall be imprisoned for a term of TIME SERVED as to Count One
         of the Information, no term of supervised release, no fine imposed.

                   Defendant shall pay $25.00 (Special Assessment), to be paid immediately.

Defendant is advised of his right to appeal.

Defendant is REMANDED to the custody of the U.S. Marshal.
Case 1:19-mj-00139-SKC Document 67 Filed 09/03/19 USDC Colorado Page 2 of 2




HEARING CONCLUDED.
Court in recess: 04:12 p.m.
Total time in court: 00:21

*To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.
